Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated June 23, 2022. Claims 1. 15, 16 and 26 were amended. Claims 1-27 are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ms. Maegen Stokes on July 15, 2022.  

3.	The application has been amended as follows:
In the claims:
In claim 1, Lines 9108, “applying an analytic differentiation technique that uses a neural network” 
has been changed to
-- being performed on a model generated by applying an analytic differentiation technique on a surrogate model generated using a neural network --.

In claim1, Line 13, “comprising including a coupling” 
has been changed to
-- comprising a coupling --.

In claim 15, Lines 3-5, “approximate a respective surrogate function for at least one of the structural component dynamic behavior and the fluid component dynamic behavior using the neural network to approximate” 
has been changed to
-- comprising a coupling --.

In claim15, Line 7, “construct a respective analytic derivative from the respective surrogate function” 
has been changed to
-- construct an analytic derivative from the surrogate function--.

In claim16, Line 6, “applying an analytic differentiation technique that uses a neural network” 
has been changed to
-- being performed on a model generated by applying an analytic differentiation technique on a surrogate model generated using a neural network --.


Reasons for Allowance



4.	Claims 1-27 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a method for controlling a wind turbine having a rotor with a plurality of rotor blades mounted thereto based on a spatial wind speed distribution; the method includes monitoring, via at least one sensor, one or more operating conditions of the wind turbine; determining a rotor azimuth angle of the wind turbine; determining, via a physics-based model, at least one individual wind speed for one or more of the rotor blades of the wind turbine based on the operating conditions and the rotor azimuth angle; determining a spatial wind speed distribution of the wind turbine based on the individual wind speed; the method further includes controlling the wind turbine based on the spatial wind speed distribution; the system includes a controller communicatively coupled with the one or more sensor; the turbine controller may include one or more processor(s)  and associated memory device(s) to perform a variety of computer-implemented functions (e.g., performing the methods, steps, calculations and the like; such memory device(s) may be configured to store suitable computer-readable instructions that, when implemented by the processor(s), configure the turbine controller to perform various functions including transmitting suitable control signals to one or more of the pitch adjustment mechanisms, monitoring various parameters and/or conditions of the wind turbine ; the system of is configured to use an internal model of the wind turbine based on coupled structural dynamics of the rotor blades as well as aerodynamics; such a model is capable of inferring underlying hidden blade states as well as the wind disturbance affecting each rotor blade of the turbine; the internal model of the turbine combined with an extended Kalman filter provides a low latency blade effective wind estimation on the rotor blades (Reddy et al., European Patent 01-2018); 
(2) wind turbines and / or wind parks are often more controllable than large power plants with regard to their controllability; wind turbines are often configured as such voltage generators; the generating device feeds the electricity supply net with less active power and / or less reactive power at the second operating point than at the first operating point; a system of nonlinear equations is solved numerically (usually by Newton's method; within the framework of the numerical solution of this system of equations, the equations need to be linearized; linearization is performed by partial differentiation (partial derivative) of matrix components by unknowns, in this case nodal voltage amplitudes; the operation at the selected operating point is to be controlled with greater stability (Japanese Inventor 1, Japanese Patent JP 2015527857 A);
(3) the wind power plant has a tower and a nacelle on the tower; the nacelle is provided with an aerodynamic rotor having three rotor blades and a spinner; the aerodynamic rotor rotates by the wind force during operation of the wind turbine, thereby rotating the drive or rotor of the generator connected directly or indirectly to the aerodynamic rotor (Simon, D., Korean Patent KR 20180048770 A); and
(4) determination of mode shapes for a mechanical structure where each mode shape is a vector that consist of a number of components and each vector corresponds to a natural frequency of the structure where the method is based on: Measurements performed on the structure using signals from a limited number of sensors such as accelerometers placed on the structure defining the number of components of each of the mode shape vectors, where the measured signals are used to determine a number of mode shapes that are improved by a linear combination of mode shapes from a simplified theoretical model of the structure; applications of the method on mechanical structures such as wind turbines; calculation of mode shapes based on a simplified theoretical model;  normally a simplified theoretical model is formulated; such model can be an analytical model formulated, the simplified model is a numerical model such as a finite element (FE) model - implemented in a computer program consisting of a mass matrix M and a stiffness matrix K, where the mass matrix describes the distribution of masses in the structure, and the stiffness matrix describes the stiffness distribution in the structure; for modes calculated from a simplified theoretical model it is normal to list the modes according to frequency including only natural frequency and mode shapes; accurate estimates of the modified mode shapes is of high value in applications; adjusting the theoretical model to correspond more correctly to the mechanical structure (Brincker, R. (WIPO Patent WO 2012/130237 A1). 

None of these references taken either alone or in combination with the prior art of record discloses a wind turbine system, specifically including: 
(Claims 1) “a control model configured to perform a linearization evaluation at a turbine operating point, the linearization evaluation being performed on a model generated by applying an analytic differentiation technique on a surrogate model generated using a neural network to obtain at least one of a structural component dynamic behavior, a fluid component dynamic behavior, and a combined structural and fluid component dynamic behavior of wind turbine operation”, in combination with remaining elements of the claim.

None of these references taken either alone or in combination with the prior art of record discloses a method of computing at least one of wind turbine estimated operational parameters and control commands, specifically including: 
(Claims 16) “performing a linearization evaluation at a turbine operating point, the linearization evaluation being performed on a model generated by applying an analytic differentiation technique on a surrogate model generated using a neural network to obtain at least one of a structural component dynamic behavior, a fluid component dynamic behavior, and a combined structural and fluid component dynamic behavior of wind turbine operation”, in combination with remaining elements of the claim.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	July 16, 2022